724 S.E.2d 533 (2012)
George M. MUTEFF, Executor of the Estate of Virginia C. Miller
v.
INVACARE CORPORATION and American Mobility, LLC.
No. 102P12.
Supreme Court of North Carolina.
April 12, 2012.
Gary S. Parsons, Raleigh, for Muteff, George M., et al.
John R. Gerstein, for Muteff, George M., et al.
Jonathan E. Hall, Cary, for Invacare Corporation, et al.

ORDER
Upon consideration of the petition filed on the 13th of March 2012 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 12th of April 2012."